Writ of error dismissed.

No transcript of the record certified by the clerk accompanies this bill of exceptions. Therein it is recited that a claim was interposed to the levy of a mortgage execution, “ of which said foreclosure and claim proceeding the following are true and exact copies, viz.” Then follow what purport to be copies of all the papers constituting the record, and then a statement of the ruling of the court complained of and of the exceptions thereto. There is no specification of the parts of the record material to an understanding of the errors complained of.